Appeal from an order of the Supreme Court, Special Term, Albany Comity, which dismissed the petition in a proceeding under article 78 of the Civil Practice Act for an order" directing respondents to permit appellant, an inmate of a State prison, additional privileges with respect to his correspondence with two children, who, according to the uncontroverted answering affidavit, are twins four or five years of age, of whom petitioner claims to be the father, and who were born out of wedlock to a woman who is now married. The respondent warden considered that past correspondence, ostensibly between appellant and the children, was a means taken by their mother and appellant to communicate with each other and to evade institutional regulations. The warden notified petitioner “that he will be permitted to receive greeting" cards or notes from the children obviously in their own handwriting, but that he will not be permitted to receive letters signed with their names by their mother, or to send letters addressed to them in care of their mother or any other person not on the authorized mailing list.” The Special Term correctly found no arbitrary or capricious action on the part of the respondents in the exercise of their administrative functions. Order affirmed. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.